 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of this
22 day of June 2017 (the “Effective Date”), by and between BTCS Inc., a Nevada
corporation (the “Corporation”), and Charles W. Allen (the “Executive”), under
the following circumstances:

RECITALS:

 

WHEREAS, the Corporation desires to secure the continued services of the
Executive upon the terms and conditions hereinafter set forth, and

 

WHEREAS, the Executive desires to continue rendering services to the Corporation
upon the terms and conditions hereinafter set forth, and

 

WHEREAS, the Corporation presently employs the Executive in which capacity the
Executive serves as an officer of the Corporation, and

 

WHEREAS, the Board of Directors of the Corporation (the “Board”) recognizes the
valuable services rendered to the Corporation and its respective affiliates by
the Executive, and

 

WHEREAS, the Corporation desires to provide severance compensation to the
Executive upon the occurrence of certain events,

 

WHEREAS, the Board has determined that it is in the best interests of the
Corporation and its affiliates to encourage in advance the continued loyalty of
the Executive as well as the Executive’s continued attention to his assigned
duties and objectivity in the event of a threatened or possible change in
control of the Corporation;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

 

1. Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:

 

“Cause” shall mean: shall mean: (i) the Executive is convicted of, or pleads
guilty or nolo contendere to, a felony related to the business of the
Corporation, (ii) the Executive, in carrying out his duties hereunder, has acted
with gross negligence or intentional misconduct resulting, in any case, in
material harm to the Corporation, or (iii) the Executive materially breaches any
agreement with the Company and fails to cure such breach within 15 days of
receipt of notice, unless the act is incapable of being cured.

 

“Change in Control” shall mean any of the following: (i) the sale or partial
sale of the Corporation to an un-affiliated person or entity or group of
un-affiliated persons or entities pursuant to which such party or parties
acquire shares of capital stock of the Corporation representing at least twenty
five (25%) of the fully diluted capital stock (including warrants, convertible
notes, and preferred stock on an as converted basis) of the Corporation; (ii)
the sale of the Corporation to an un-affiliated person or entity or group of
un-affiliated persons or entities pursuant to which such party or parties
acquire all or substantially all of the Corporation’s assets determined on a
consolidated basis, or (iii) Incumbent Directors (as defined below) cease for
any reason, including, without limitation, as a result of a tender offer, proxy
contest, merger or similar transaction, to constitute at least a majority of the
Board.

 

  Page 1 of 9

 

 

“Incumbent Directors” shall mean persons who, as of the Effective Date,
constitute the Board.

 

“Good Reason” shall mean the occurrence of any of the following events: (i) any
diminution of duties inconsistent with Executive’s authority, duties and
responsibilities (including, without limitation, a change in the chain of
reporting); (ii) beginning six months after the date of this Agreement any
reduction of or failure to pay Executive compensation provided for herein,
except to the extent Executive consents in writing to any reduction, deferral or
waiver of compensation, which non-payment continues for a period of ten (10)
days following written notice to the Corporation by Executive of such
non-payment; (iii) a material change in the geographic location at which the
Executive provides services to the Corporation, provided that such change shall
be more than thirty (30) miles from such location; (iv) the consummation of any
Change in Control Transaction; (v) any material violation by the Corporation of
its obligations under this Agreement that is not cured within thirty (30) days,
except as provided in clause (ii).

 

“Total Disability” shall mean the Executive has failed to perform his regular
and customary duties to the Corporation for a period of 180 days out of any
360-day period.

 

2. Employment. The Corporation hereby employs the Executive and the Executive
hereby accepts employment as an executive of the Corporation, subject to the
terms and conditions set forth in this Agreement.

 

3. Duties. The Executive shall serve as the Chief Executive Officer and Chief
Financial Officer of the Corporation, with such duties, responsibilities and
authority as are commensurate and consistent with his position, as may be, from
time to time, assigned to him by the Board of the Corporation. The Executive
shall report directly to the Board.

 

4. Term of Employment. The term of the Executive’s employment hereunder, unless
sooner terminated as provided herein (the “Initial Term”), shall be for a period
of two (2) years commencing on the Effective Date. The term of this Agreement
shall automatically be extended for additional terms of one (1) year each (each
a “Renewal Term”) unless either party gives prior written notice of non-renewal
to the other party no later than ninety (90) days prior to the expiration of the
Initial Term (“Non-Renewal Notice”), or the then current Renewal Term, as the
case may be. For purposes of this Agreement, the Initial Term and any Renewal
Term are hereinafter collectively referred to as the “Term.”

 

  Page 2 of 9

 

 

5. Compensation of Executive.

 

(a) The Corporation shall pay the Executive as compensation for his services
hereunder, in equal bi-weekly installments during the Term, the sum of $245,000
per year (the “Base Salary”), less such deductions as shall be required to be
withheld by applicable law and regulations. The Base Salary shall be increased
annually by 4.5%. Except as provided for herein the Corporation shall review the
Base Salary on an annual basis and has the right but not the obligation to
increase it. Further, the Executive’s Base Salary may not be decreased during
the Term.

 

(b) In addition to the Base Salary set forth in Section 5(a), the Executive
shall be entitled to receive an annual cash bonus in an amount to be determined
by the Board or the Compensation Committee of the Board to the extent one exists
(the “Compensation Committee”) for earning Bonuses which shall be adopted by the
Compensation Committee or Board annually. Bonuses shall be paid by the
Corporation to the Executive promptly after determination that any relevant
targets have been met, to the extent they are performance based, it being
understood that the attainment of any financial targets associated with any
bonus shall not be determined until following the completion of the
Corporation’s annual audit and public announcement of such results and shall be
paid promptly following the Corporation’s announcement of earnings.

 

(c) Equity Awards. Executive shall be eligible for such grants of awards under
stock option or other equity incentive plans of the Corporation adopted by the
Board (or any successor or replacement plan adopted by the Board) (the “Plan”)
as the Compensation Committee of the Corporation may from time to time determine
(the “Share Awards”). Share Awards shall be subject to the applicable Plan terms
and conditions, provided, however, that Share Awards shall be subject to any
additional terms and conditions as are provided herein or in any award
certificate(s), which shall supersede any conflicting provisions governing Share
Awards provided under the Plan.

 

(d) The Corporation shall pay or reimburse the Executive for all reasonable
out-of-pocket expenses actually incurred or paid by the Executive in the course
of his employment, consistent with the Corporation’s policy for reimbursement of
expenses from time to time. The Corporation shall pay the Executive $500 per
month to cover telephone and internet expenses, paid by the Executive. If the
Corporation does not provide office space to the Executive the Corporation will
pay the Executive an additional $500 per month to cover expenses in connection
with their office space needs or expenses of a virtual office.

 

(e) The Executive shall be entitled to participate in such pension, profit
sharing, group insurance, hospitalization, and group health and benefit plans
and all other benefits and plans, including perquisites, if any, as the
Corporation provides to its senior executives, including group family health
insurance coverage and life insurance policies which shall be paid by the
Corporation (the “Benefit Plans”).

 

(f) The Corporation shall execute and deliver in favor of the Executive an
indemnification agreement on the same terms and conditions entered into with the
other officers and directors of the Corporation. Such agreement shall provide
for the indemnification of the Executive for the term of his employment. The
Corporation shall maintain directors’ and officers’ insurance during the Term in
an amount of not less than two Million Dollars ($2,000,000).

 

  Page 3 of 9

 

 

6. Termination.

 

(a) This Agreement and the Executive’s employment hereunder shall terminate upon
the happening of any of the following events:

 

(i) upon the Executive’s death or Total Disability;

 

(ii) upon the expiration of the Initial Term of this Agreement or any Renewal
Term thereof, if either party has provided a timely notice of non-renewal in
accordance with Section 4, above;

 

(iii) at the Executive’s option;

 

(iv) at the Executive’s option, in the event of an act by the Corporation,
constituting Good Reason for termination by the Executive; and

 

(v) at the Corporation’s option, in the event of an act by the Executive,
constituting Cause for termination by the Corporation.

 

7. Effects of Termination.

 

(a) Termination by Death or Disability. Upon termination of the Executive’s
employment pursuant to Section 6(a)(i), in addition to the accrued but unpaid
compensation and vacation pay through the date of death or Total Disability and
any other benefits accrued to him under any Benefit Plans outstanding at such
time and the reimbursement of documented, unreimbursed expenses incurred prior
to such date, the Executive or beneficiaries, as applicable, shall be entitled
to the following severance benefits: (i) continued provision for a period of
twelve (12) months following the Executive’s death of benefits under Benefit
Plans extended from time to time by the Corporation to its senior executives;
(ii) payment on a pro-rated basis of any bonus or other payments earned in
connection with any bonus plan to which the Executive was a participant as of
the date of death or Total Disability, and (iii) the immediate vesting of all
equity incentive shares, options, or restricted stock, which shall be
distributed to the Executive or his beneficiaries in accordance with the
provisions of this Agreement.

 

(b) Termination at the end of a Term. Upon termination of the Executive’s
employment pursuant to Section 6(a)(ii), where the Corporation has offered to
renew the term of the Executive’s employment for an additional one (1) year
period and the Executive chooses not to continue in the employ of the
Corporation, the Executive shall be entitled to receive only the accrued but
unpaid compensation and vacation pay through the date of termination and any
other benefits accrued to him under any Benefit Plans outstanding at such time
and the reimbursement of documented, unreimbursed expenses incurred prior to
such date. In the event the Corporation tenders a Non-Renewal Notice to the
Executive, then the Executive shall be entitled to the same severance benefits
as if the Executive’s employment were terminated for Good Reason by the
Executive.

 

  Page 4 of 9

 

 

(c) Termination by the Executive for Good Reason. Upon termination of the
Executive’s employment pursuant to Section 6(a)(iv) (i.e., without “Cause”), in
addition to the accrued but unpaid compensation and vacation pay through the end
of the Term or any then applicable extension of the Term and any other benefits
accrued to him under any Benefit Plans outstanding at such time and the
reimbursement of documented, unreimbursed expenses incurred prior to such date,
the Executive shall be entitled to the following severance benefits: (i) a cash
payment equal to the Executive’s Base Salary, to be paid in a single lump sum
payment not later than fifteen (15) days following such termination, less
withholding of all applicable taxes; (ii) continued provision for a period of
twelve (12) months after the date of termination of the benefits under Benefit
Plans extended from time to time by the Corporation to its senior executives;
and (iii) payment on a pro-rated basis of any bonus or other payments earned in
connection with any bonus plan to which the Executive was a participant as of
the date of the Executive’s termination of employment. In addition, all equity
incentive shares, options or restricted stock shall be immediately vested upon
termination of Executive’s employment pursuant to Section 6(a)(iv) or by the
Corporation without “Cause”.

 

(d) Termination by the Corporation for Cause or by the Executive Without Good
Reason. Upon termination of the Executive’s employment pursuant to Section
6(a)(iii) or (v), in addition to the reimbursement of documented, unreimbursed
expenses incurred prior to such date, the Executive shall be entitled to the
following severance benefits: (i) accrued and unpaid Base Salary and vacation
pay through the date of termination, less withholding of applicable taxes; and
(ii) continued provision, for a period of one (1) month after the date of the
Executive’s termination of employment, of benefits under Benefit Plans extended
to the Executive at the time of termination. Executive shall have any conversion
rights available under the Corporation’s Benefit Plans and as otherwise provided
by law, including the Comprehensive Omnibus Budget Reconciliation Act.

 

(e) Any payments required to be made hereunder by the Corporation to the
Executive shall continue to the Executive’s beneficiaries in the event of his
death until paid in full.

 

8. Change of Control Payment. The provisions of this Section 8 set forth certain
terms of an agreement reached between Executive and the Corporation regarding
Executive’s rights and obligations upon the occurrence of a Change in Control of
the Corporation. These provisions are intended to assure and encourage in
advance Executive’s continued attention and dedication to his assigned duties
and his objectivity during the pendency and after the occurrence of any such
event. These provisions shall terminate and be of no further force or effect
beginning eighteen (18) months after the occurrence of a Change of Control.

 

(a) Change in Control

 

(i) If within eighteen (18) months after the occurrence of the first event
constituting a Change in Control, Executive’s employment is terminated by the
Corporation without Cause as defined in Section 1 or Executive terminates his
employment for Good Reason as provided in Section 1, then the Corporation shall
pay Executive a lump sum in cash in an amount equal to two (2) times the sum of
(A) Executive’s current Base Salary plus (B) Executive’s prior year cash bonus
and incentive compensation. Such lump sum cash payment shall be paid to
Executive within fifteen (15) days following the date of termination of
Executive’s employment; and

 

  Page 5 of 9

 

 

(ii) Notwithstanding anything to the contrary in any applicable option agreement
or stock-based award agreement, upon a Change in Control, all stock options and
other equity-based awards granted to Executive by the Corporation shall
immediately accelerate and become exercisable, non-forfeitable, or issued as of
the effective date of such Change in Control. In addition, all restricted stock
units held by the Executive shall become fully vested upon a Change of Control
and the Executive shall be entitled to receive the shares of stock represented
by such restricted stock units. Executive shall also be entitled to any other
rights and benefits with respect to stock-related awards, to the extent and upon
the terms, provided in the employee stock option or incentive plan or any
agreement or other instrument attendant thereto pursuant to which such options
or awards were granted; and

 

(iii) The Corporation shall, for a period of two (2) years commencing on the
date of termination of Executive’s employment, pay such health and life
insurance premiums as may be necessary to allow Executive, Executive’s spouse
and dependents to receive health insurance coverage.

 

9. Vacations. The Executive shall be entitled to a vacation of four (4) weeks
per year, during which period his salary shall be paid in full. The Executive
shall take his vacation at such time or times as the Executive and the
Corporation shall determine is mutually convenient. Any vacation not taken in
one (1) year shall accrue, up to a maximum of ten (10) weeks, and shall carry
over to the subsequent year.

 

10. Disclosure of Confidential Information.

 

(a) The Executive recognizes, acknowledges and agrees that he has had and will
continue to have access to secret and confidential information regarding the
Corporation, its subsidiaries and their respective businesses (“Confidential
Information”), including but not limited to, its products, methods, formulas,
software code, patents, sources of supply, data, know-how, and trade secrets,
provided such information is not in or does not hereafter become part of the
public domain, or become known to others through no fault of the Executive. The
Executive acknowledges that such information is of great value to the
Corporation, is the sole property of the Corporation, and has been and will be
acquired by him in confidence. In consideration of the obligations undertaken by
the Corporation herein, the Executive will not, at any time, during or after his
employment hereunder, reveal, divulge or make known to any person, any
information acquired by the Executive during the course of his employment, which
is treated as confidential by the Corporation, and not otherwise in the public
domain.

 

(b) The Executive affirms that he does not possess and will not rely upon the
protected trade secrets or confidential or proprietary information of any prior
employer(s) in providing services to the Corporation or its subsidiaries.

 

  Page 6 of 9

 

 

11. Section 409A.

 

The provisions of this Agreement are intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and any final regulations
and guidance promulgated thereunder (“Section 409A”) and shall be construed in a
manner consistent with the requirements for avoiding taxes or penalties under
Section 409A. The Corporation and Executive agree to work together in good faith
to consider amendments to this Agreement and to take such reasonable actions
which are necessary, appropriate or desirable to avoid imposition of any
additional tax or income recognition prior to actual payment to Executive under
Section 409A.

 

To the extent that Executive will be reimbursed for costs and expenses or
in-kind benefits, except as otherwise permitted by Section 409A, (a) the right
to reimbursement or in-kind benefits is not subject to liquidation or exchange
for another benefit, (b) the amount of expenses eligible for reimbursement, or
in-kind benefits, provided during any taxable year shall not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year; provided that the foregoing clause (b) shall not be violated with
regard to expenses reimbursed under any arrangement covered by Section 105(b) of
the Code solely because such expenses are subject to a limit related to the
period the arrangement is in effect and (c) such payments shall be made on or
before the last day of the taxable year following the taxable year in which you
incurred the expense.

 

A termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
constitutes a “Separation from Service” within the meaning of Section 409A and,
for purposes of any such provision of this Agreement references to a
“termination,” “termination of employment” or like terms shall mean Separation
from Service.

 

Each installment payable hereunder shall constitute a separate payment for
purposes of Treasury Regulation Section 1.409A-2(b), including Treasury
Regulation Section 1.409A-2(b)(2)(iii). Each payment that is made within the
terms of the “short-term deferral” rule set forth in Treasury Regulation Section
1.409A-1(b)(4) is intended to meet the “short-term deferral” rule. Each other
payment is intended to be a payment upon an involuntary termination from service
and payable pursuant to Treasury Regulation Section 1.409A-1(b)(9)(iii), et.
seq., to the maximum extent permitted by that regulation, with any amount that
is not exempt from Code Section 409A being subject to Code Section 409A.

 

Notwithstanding anything to the contrary in this Agreement, if Executive is a
“specified employee” within the meaning of Section 409A at the time of
Executive’s termination, then only that portion of the severance and benefits
payable to Executive pursuant to this Agreement, if any, and any other severance
payments or separation benefits which may be considered deferred compensation
under Section 409A (together, the “Deferred Compensation Separation Benefits”),
which (when considered together) do not exceed the Section 409A Limit (as
defined herein) may be made within the first six (6) months following
Executive’s termination of employment in accordance with the payment schedule
applicable to each payment or benefit. Any portion of the Deferred Compensation
Separation Benefits in excess of the Section 409A Limit otherwise due to
Executive on or within the six (6) month period following Executive’s
termination will accrue during such six (6) month period and will become payable
in one lump sum cash payment on the date six (6) months and one (1) day
following the date of Executive’s termination of employment. All subsequent
Deferred Compensation Separation Benefits, if any, will be payable in accordance
with the payment schedule applicable to each payment or benefit. Notwithstanding
anything herein to the contrary, if Executive dies following termination but
prior to the six (6) month anniversary of Executive’s termination date, then any
payments delayed in accordance with this paragraph will be payable in a lump sum
as soon as administratively practicable after the date of Executive’s death and
all other Deferred Compensation Separation Benefits will be payable in
accordance with the payment schedule applicable to each payment or benefit.

 

  Page 7 of 9

 

 

For purposes of this Agreement, “Section 409A Limit” will mean a sum equal (x)
to the amounts payable prior to March 15 following the year in which Executive
terminations plus (y) the lesser of two (2) times: (i) Executive’s annualized
compensation based upon the annual rate of pay paid to Executive during the
Corporation’s taxable year preceding the Corporation’s taxable year of
Executive’s termination of employment as determined under Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any IRS guidance issued with respect thereto; or
(ii) the maximum amount that may be taken into account under a qualified plan
pursuant to Section 401(a)(17) of the Code for the year in which Executive’s
employment is terminated.

 

12. Miscellaneous.

 

(a) Neither the Executive nor the Corporation may assign or delegate any of
their rights or duties under this Agreement without the express written consent
of the other; provided however that the Corporation shall have the right to
delegate its obligation of payment of all sums due to the Executive hereunder,
provided that such delegation shall not relieve the Corporation of any of its
obligations hereunder.

 

(b) This Agreement constitutes and embodies the full and complete understanding
and agreement of the parties with respect to the Executive’s employment by the
Corporation, supersedes all prior understandings and agreements, whether oral or
written, between the Executive and the Corporation, and shall not be amended,
modified or changed except by an instrument in writing executed by the party to
be charged. The invalidity or partial invalidity of one or more provisions of
this Agreement shall not invalidate any other provision of this Agreement. No
waiver by either party of any provision or condition to be performed shall be
deemed a waiver of similar or dissimilar provisions or conditions at the same
time or any prior or subsequent time.

 

(c) This Agreement shall inure to the benefit of, be binding upon and
enforceable against, the parties hereto and their respective successors, heirs,
beneficiaries and permitted assigns.

 

(d) The headings contained in this Agreement are for convenience of reference
only and shall not affect in any way the meaning or interpretation of this
Agreement.

 

(e) All notices, requests, demands and other communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given, when sent via electronic mail which receipt is acknowledge,
when personally delivered, sent by registered or certified mail, return receipt
requested, postage prepaid, by private overnight mail service (e.g. Federal
Express) to the party at the address set forth above or to such other address as
either party may hereafter give notice of in accordance with the provisions
hereof. Notices shall be deemed given on the sooner of the date actually
received or the third business day after sending.

 

  Page 8 of 9

 

 

(f) This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York without reference to principles of
conflicts of laws and each of the parties hereto irrevocably consents to the
exclusive jurisdiction and venue of the federal and state courts located in the
State of New York.

 

(g) This Agreement may be executed simultaneously in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one of the same instrument. The parties hereto have executed this
Agreement as of the date set forth above.

 

CORPORATION: BTCS, INC.       /s/ Michal Handerhan    By: Michal Handerhan  
Title: COO       EXECUTIVE: CHARLES W. ALLEN   /s/ Charles Allen  

 

  Page 9 of 9

 

 

 

